DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/20/2022 has been entered. Claims 15-16, 18-24, and 27-31 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18, 21-24, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Bauer (DE 102008042804 A1) in view of Yoon (US 8687842 B2), Seddik (US 20160192446 A1), Desor (DE 102007048834 A1), and Feikert (US 20140090098 A1).
Regarding claim 15, Bauer teaches (Paragraph 0024; Fig. 1 #1, 2, 5, 9) an oven (household cooking appliance) with a housing (cooking chamber) and a camera 9 by means of which the cooking space 5 (inside the housing) or the food to be cooked therein can be viewed, and at least one image can be recorded by the camera 9. Bauer further teaches (Paragraph 0015) the cooking appliance preferably has a comparison unit for comparing two images recorded at different times, which can have a different degree of browning or the like during the cooking process (where the first image  recorded at the first timer may be understood to be a reference image and the second image recorded at the second time may be understood to be the measurement image). Bauer also teaches (Paragraph 0027) the oven has a lighting device on the attachment in the form of a lamp for illuminating the cooking space 5. While Bauer does not explicitly describe the presence of pixels in the images, Bauer does teach (Paragraph 0014) storing the recorded images in a data memory. Since only digital images, not analog ones, can be stored as data, Bauer necessarily teaches the use of digital images which are commonly understood to be comprised of pixels. Additionally, Bauer teaches (Paragraph 0029) comparison unit is set up to compare images recorded at a time interval, for example, by superimposing two images, in particular by displaying only differences, e.g. in the brightness level or a color. Superimposing the images would constitute a comparison of pixels in the second image corresponding to pixels in the first image.
Bauer is silent on the reference image being a reference difference image generated by capturing a first reference image of a food item within the household cooking appliance at a first brightness of a light source of the household cooking appliance by a camera of the household cooking appliance, which camera is directed into the cooking chamber; capturing a second reference image at a second brightness of the light source and generating a reference difference image using the first reference image and the second reference image, wherein a first set of pixels of the reference difference image correspond to the food item.  Bauer is also silent of the measurement image being a  difference image generated by capturing a first measurement image of the food item at the first brightness; capturing a second measurement image at the second brightness; and generating a difference image using the first measurement image and the second measurement image. Furthermore, Bauer is silent on compensating for changes in ambient light by generating the reference difference image and the difference image. Bauer is also silent on  comparing the first and second sets of pixels comprising determining whether a proportion of the second pixels having a minimum change in coloration has reached a selected threshold.
Yoon teaches (Col. 1, lines 41-45) a cooker includes: a cooking chamber in which food is cooked; a heat source heating the food in the cooking chamber; a lighting source illuminating an inner portion of the cooking chamber; an image sensor (camera) scanning the inner portion of the cooking chamber and the food. Yoon further teaches (Col. 4, lines 18-29) a control part 33 may correct an image of the food scanned by the image sensor 27, on the basis of a difference between RGB color values read from inner images (first and second measurement images) of the cooking chamber 11 scanned by the image sensor 27 before and after the lighting device 29 operates (first and second brightness), wherein the control part 33 may compare the reference RGB color value with the RGB color value read from the inner image of the cooking chamber 11 scanned by the image sensor 27 after the lighting device 29 operates, and a difference between the reference RGB color value and the RGB color value read from the inner image is added to the image of the food scanned by the image sensor 27 , or is subtracted therefrom. This corrected image may be understood to be a difference image. Furthermore, since Yoon teaches the same process as claimed by the Applicant (generating a difference image from first and second images at first and second brightness levels) the process of Yoon would necessarily have the same effect of compensating for changes in ambient light as claimed by the Applicant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bauer to incorporate the process for correcting an image taught by Yoon (e.g. by capturing two images before and after a lighting source is activated as taught by Yoon to generate a difference image at a first time as taught by Bauer and then repeating the process of Yoon at a second time for a measurement image as taught by Bauer) and to use the corrected images generated by the process of Yoon based on images captured and first and second times as taught by Bauer as replacements for the uncorrected images captured at first and second times in Bauer (thus resulting in a comparison of a reference difference image with a difference image), since both are directed to processes using cameras in cooking chambers, since both teach a process for capturing images of a food product, since both teach using a light source in a cooking chamber, since it is known in the art to generate an image based on the differences in brightness of a light source as shown by Yoon, and since, using the process of Yoon, image degradation of the food due to light from a lighting device can be prevented (Yoon Paragraph 0033) and a user can more accurately recognize a cooking state of a food (Yoon, Paragraph 0052).
Seddik teaches (Paragraph 0020) systems and methods for allowing a user to selectively heat different food items or different areas of a food item to different temperatures inside an electromagnetic oven, wherein the oven may include a user interface and camera mounted inside the oven cavity that allow a user to select food items or areas of food items to be heated on a touch-screen display. Seddik further teaches (Paragraph 0031) a user may select the items they desire to heat by drawing an outline around the food item or area within the oven, and a microcontroller then may close the loop created by the outline and fill in the entire shape, wherein the resulting shape may be made of cells or pixels that represent the finest resolution for heat control.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bauer to incorporate the method of selecting pixels corresponding specifically to a food item as taught by Seddik, for the image comparison process of Bauer, since both are directed to methods of treating food products in heating devices with cameras, since specifically selecting pixels corresponding to a food item from an image of a food item in a cooking device is known in the art as shown by Seddik, since selecting the pixels corresponding to the food allows for recognition of the food product even if the food is moved and pixels change coordinates (Seddik, Paragraph 0031) which would be useful for the comparison process of Bauer if someone removed the food from the oven to inspect it but did not return it to the exact original position, and since selecting the food pixels specifically would improve the efficiency and accuracy of the image comparison process by removing the need to process pixels that don’t correspond to the food item and preventing the system from misinterpreting non-food pixels as food pixels.
Desor teaches (Paragraph 0026, 0032; Fig. 2 #10, 12, 28) a cooking appliance with a camera 10 for recording an area of the cooking space, wherein a control unit 12 is designed to determine, from the image data of the camera 10, a degree of browning of the food 28 by forming the difference between an image of the item to be cooked 28 stored at the beginning of the cooking process (reference imaged) and a current image (difference image) of the item to be cooked 28. Desor further teaches (Paragraph 0035) the control unit 12 ends the cooking process by the control signal when the image processing software detects that a degree of browning has exceeded a threshold value.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bauer to incorporate the threshold-based control process of Desor, since bother are directed to methods of controlling cooking appliances, since both teach comparing images to determine a degree of browning by comparing images of a food over time, since determining whether a threshold has been met based on image comparison in a cooking device is known in the art as shown by Desor, and since a threshold to determine a degree of browning could  be used to prevent overcooking or burning of a food.
Feikert teaches (Paragraph 0013) methods for making human food comprising obtaining a plant according to the invention, growing the plant under plant growth conditions to produce plant tissue from the plant; and preparing food for human or animal consumption from the plant tissue. Feikert further teaches (Paragraph 0222) determining the shelf life of the plant product, wherein an amount of discoloration is determined by image analysis to quantify the number of brown pixels relative to the number of pixels representing the total lettuce leaf area (proportion of pixels with a change in coloration).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bauer to incorporate the method of image analysis of Feikert to determine the degree of browning since both are directed to methods of analyzing images of food products for changes in color, since determining a threshold for a degree of browning is known in the art as shown above by Bauer and Desor, since measuring the proportion of pixels with a certain color is known in the art from Feikert, and since detecting a that a specific amount of pixels have a certain color rather than just detecting if a single pixel is the desired color gives a better approximation that the food as a whole has achieved the desired color change rather than just a small part.
It is noted that Feikert is directed to detecting a specific color rather than a change in coloration, but detecting a change in coloration is known from the primary reference Bauer which teaches detecting a degree of browning by comparing images (i.e. the change from one image to the next) and detecting changes in color is beneficial when cooking a variety of food products that will have different initial starting colors and thus different colors at the completion of cooking so that a threshold based on the change in color rather than achieving a specific color can be applied for a wide variety of foods. 
Regarding claim 16, Bauer teaches (Paragraph 0029) the comparison unit is set up to compare images recorded at a time interval, which can be done, for example, by superimposing two images, in particular by displaying only differences, e.g. in the brightness level or a color. 
Regarding claim 18, Bauer is silent on the first brightness being zero and the second brightness corresponding to a brightness when the light source is switched on.
As shown above, Yoon teaches (Paragraph 0033) correcting an image of the food scanned by the image sensor 27, on the basis of a difference between RGB color values read from inner images (first and second measurement images) of the cooking chamber 11 scanned by the image sensor 27 before and after the lighting device 29 operates (first and second brightness at zero brightness and then when the light source is switched on).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bauer to incorporate the process for correcting an image taught by Yoon wherein images are captured when the light source is off and then on, since both are directed to processes using cameras in cooking chambers, since both teach a process for capturing images of a food product, since both teach using a light source in a cooking chamber, since it is known in the art to capture an image with a light source off followed by an image with a light source on as shown by Yoon, and since, using the process of Yoon, image degradation of the food due to light from a lighting device can be prevented (Yoon Paragraph 0033) and a user can more accurately recognize a cooking state of a food (Yoon, Paragraph 0052).
Regarding claim 21, Bauer as modified above is silent on, the light source having an LED.
Desor teaches (Paragraph 0026, 0029; Fig. 2 #10, 24) a cooking appliance with a camera 10 for recording an area of the cooking space and a lighting unit 24 for illuminating at least a portion of an image area of the camera 10, comprising high-power light-emitting diodes (LEDs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bauer to incorporate the light-emitting diodes of Desor since both are directed to processes for recording an area inside a cooking appliance, since both teach the use of light sources, since using LEDs as a light source inside a cooking appliance is known in the art as shown by Desor, since the LEDs of Desor can replace interior lighting arranged on the side walls of the muffle in the cooking appliance (Desor, Paragraph 0029) which would reduce the cost and number of components of the device.
Regarding claim 22, Bauer teaches (Paragraph 0029) the comparison unit is set up to compare images recorded at a time interval, which can be done, for example, by superimposing two images, in particular by displaying only differences, e.g. in the brightness level or a color. While not explicitly stated, superimposing the two images (which may be understood to be the reference and difference images) to determine differences between them over time clearly indicates that the images are being compared in the same area, as superimposing images recorded for different areas would be completely meaningless.
Regarding claim 23, Bauer teaches (Paragraph 0029) the comparison unit is set up to compare images recorded at a time interval, which can be done, for example, by superimposing two images, in particular by displaying only differences, e.g. in the brightness level or a color. Bauer further teaches (Paragraph 0029) the image of the item to be cooked can also be used to evaluate the degree of cooking, in particular the degree of browning, via a corresponding image evaluation. While Bauer does not explicitly state that the difference image is compared with the reference image in an area with the proviso that the area has become darker as a cooking process progresses over time; it would be understood that superimposing images and comparing the brightness level for differences, the brightness level would necessarily have to change. Furthermore, it is well understood that heating processes, including browning, darken a food product, and it would be obvious to one of ordinary skill in that an area of a food product would become darker during a browning process.
Regarding claim 24, Bauer teaches (Paragraph 0029) the comparison unit is set up to compare images recorded at a time interval, which can be done, for example, by superimposing two images, in particular by displaying only differences, e.g. in the brightness level or a color. Bauer further teaches (Paragraph 0029) the image of the item to be cooked can also be used to evaluate the degree of cooking, in particular the degree of browning, via a corresponding image evaluation, and thus to automatically control and / or terminate the baking process.
Regarding claim 30, Bauer teaches (Paragraph 0029) the comparison unit is set up to compare images recorded at a time interval, for example, by superimposing two images, in particular by displaying only differences, e.g. in the brightness level or a color (where comparison in brightness level is understood to be a gray-scale comparison).
As shown above, Desor teaches measuring a specific threshold for the degree of browning and Feikert teaches measuring a proportion of pixels with a certain color. Modifying the brightness comparison process of Bauer to detect a minimum change in coloration would be obvious to one of ordinary skill in the art for the reasons explained above. 
Regarding claim 30, Bauer teaches (Paragraph 0029) the comparison unit is set up to compare images recorded at a time interval, for example, by superimposing two images, in particular by displaying only differences, e.g. B. the brightness level or a color, and the image of the item to be cooked can also be used to evaluate the degree of cooking, in particular the degree of browning. Browning would necessarily result in color change towards brown.
As shown above, Desor teaches measuring a specific threshold for the degree of browning and Feikert teaches measuring a proportion of pixels with a certain color. Modifying the color comparison process of Bauer to detect a minimum change in coloration would be obvious to one of ordinary skill in the art for the reasons explained above.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Bauer (DE 102008042804 A1) in view of Yoon (US 8687842 B2), Seddik (US 20160192446 A1), Desor (DE 102007048834 A1), and Feikert (US 20140090098 A1), and further in view of Guan (CN 203104843 U) and Kulkarni (US 20140361706 A1).
Regarding claim 19, Bauer as modified above is silent on operating the light source by pulse-width modulation at an eye inertia frequency.
Guan teaches (Paragraph 0026) an oven cavity of a microwave oven adopts LED lighting, and the oven cavity has good brightness and high energy efficiency; the computer control circuit microprocessor outputs PWM (pulse-width modulation) control signals with different duty cycles, which can change the brightness of the oven cavity according to the working conditions of the microwave oven.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bauer to incorporate the pulse-width modulated light source of Guan since both are directed to methods of operating cooking appliances, since both teach cooking appliances with light sources, since pulse-width modulated light sources for cooking appliances are known in the art as shown by Guan, since the adjustable brightness LED of Guan can be adapted depending upon the need of use (Guan, Paragraph 0026), since pulse-width modulation alternates the alternates the current signal between on and off rather than requiring a constant supply of current, which necessarily uses less energy making the light more energy efficient and cheaper to operate, and since controlling the level of brightness would allow the user to adapt the device to their needs, for example, the user would want to brighten the cooking cavity if the surrounding environment was darker, and would not need as strong a light in a brighter environment.
Kulkarni teaches (Paragraph 0002) a method of effecting dimming control of an LED using pulse-width modulation, wherein pulse-width modulation involves the commutating, or starting, stopping, and restarting, of a substantially constant LED current for short periods of time. Kulkarni further teaches (Paragraph 0002) In order to avoid a flickering effect, this start-restart cycle is performed at a frequency of about 200 Hz or faster, which makes the starting and restarting of the LED current undetectable to the human eye. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bauer as modified above to operate an LED in the frequency range taught by Kulkarni, since both teach the use of light sources, since Bauer as modified by Guan teaches pulse-width modulation of a light source, since using pulse-width modulation at frequencies that are undetectable to the human eye (eye inertia frequency) is known in the art as shown by Kulkarni, and since users would prefer even, consistent lighting to flickering so that they could inspect a food inside of an oven.
Regarding claim 20, as shown above, Bauer as modified by Yoon teaches capturing an image when a before a light source is operated (off-phase) followed by capturing a second image after a light source is operated (on-phase). 
Bauer is silent on the first measurement image being captured during at least one off-phase of a pulse-width modulation and the second measurement image being captured during at least one on-phase of the pulse-width modulation.
As shown above, Guan teaches (Paragraph 0026) pulse-width modulation of a light source in a microwave oven.
As shown above, Kulkarni teaches (Paragraph 0002) pulse-width modulation involves starting and stopping current (on-phase and off-phase) to an LED and operating at frequencies undetectable by the human eye is known.
It would be obvious to perform the image capturing method of Bauer as modified by Yoon during the on and off phases of pulse-width modulation as taught by Guan and Kulkarni since both teach methods for controlling light sources, since pulse-width modulation of a light source is known in the art, since capturing images in an off-phase followed by an on-phase would simply constitute adjusting the speed at which the method of Yoon is performed, since performing the image capturing method at a frequency undetectable to the human eye would allow for performing the process of Yoon without interfering with a user’s ability to see into the cooking appliance, since performing the method at a high frequency would limit the amount of heat and browning that would be applied to the food between images thus improving the accuracy of the difference image, and since the greater the frequency of measurements, the more exact the control of the cooking process can be, preventing overcooking of the food. 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Bauer (DE 102008042804 A1) in view of Yoon (US 8687842 B2), Seddik (US 20160192446 A1), Desor (DE 102007048834 A1), and Feikert (US 20140090098 A1), and further in view of Bender (US 20140084811 A1).
Bauer as modified above is silent on compensating a reduction in a brightness of the light source due to ageing.
Bender teaches (Paragraph 0006) methods and systems for measuring and/or taking into account aging of one or more LEDs. Bender further teaches (Paragraph 0045) the system may comprise an adjustment means for adjusting the driving of the LED for compensating for the determined effects due to aging, wherein such an adjustment means may make use of predetermined algorithms, look up tables or other means for determining the adjustment required for compensating the LED performance for the aging. Bender further teaches (Paragraph 0002) aging effects refer to effects, such as for example a decrease in emission intensity (brightness), of lighting elements as function of the operation time.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bauer to compensate for the aging of the light source as taught by Bender, since both teach the use of lighting devices, since it is known in the art to compensate for a reduction in emission intensity of a light source as shown by Bender, and since the method of Bender can compensate for the aging of LEDs so that these effects are not visible on the performance of the LED, even not when the operation time of the LED becomes long—e.g. even not over the lifetime of the LED (Bender, Paragraph 0008).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Bauer (DE 102008042804 A1) in view of Yoon (US 8687842 B2), Seddik (US 20160192446 A1), Desor (DE 102007048834 A1), and Feikert (US 20140090098 A1), and further in view of Lawson (US 20040206248 A1).
Bauer, as shown above, teaches (Paragraph 0029) the comparison unit is set up to compare images recorded at a time interval, which can be done, for example, by superimposing two images, in particular by displaying only differences, e.g. in the brightness level or a color.
Yoon, as shown above and incorporated into the teaching of Bauer, teaches (Col. 4, lines 18-29) a control part 33 may correct an image of the food scanned by the image sensor 27, on the basis of a difference between RGB color values read from inner images (first and second measurement images) of the cooking chamber 11 scanned by the image sensor 27 before and after the lighting device 29 operates (first and second brightness).
Bauer as modified above, is silent on comparing the difference image with the reference difference image including generating a final image comprising a difference in gray-scale values between the reference difference image and the difference image.
Lawson teaches (Paragraph 0028) a method of controlling the browning of a product by the use of the optical colour control system including the steps of detecting the greyscale of the product, selecting a required end colour of the product, causing the elements to heat the product and change the effective colour of the product, ascertaining the ongoing greyscale value of the product, and on the greyscale value reaching that representing the required end value, ceasing further heating of the product by the element.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bauer to substitute the use of greyscale values for color values (as taught by Lawson) in the method of generating a final image from the comparison of a between a reference image and measurement image taught above by Bauer, since both Bauer and Lawson are directed to methods of controlling the browning of a food product, since both teach a control method dependent upon monitoring image values of a food product, since using greyscale values in the detection of browning is known in the art as shown by Lawson, and since using greyscale values instead of color values would simplify the control process and reduce the chance of potential errors because a multicolored food (such as a pizza with multicolored toppings; or a swirled bread with a color swirled interior) would require a more complicated monitoring of multiple color changes (red values, green values, etc.) compared to a greyscale value which is a simple linear scale or a single type of color change.  
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 09/20/2022, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C. have been fully considered but are not persuasive.
Regarding the Applicant’s argument that Bauer fails to teach compensating for changes in ambient light, the Examiner notes that this limitation is met by the secondary reference Yoon. 
In response to the Applicant’s argument that Yoon fails to teach or suggest correcting or combing images to compensate for the influence of ambient light because no corrections for ambient light are discussed or contemplated, and moreover, Yoon's goal is to display the food item as it currently appears, which includes the ambient lighting, the Examiner asserts that Yoon meets the claimed the limitation. As shown above, Bauer teaches a process for comparing a reference image and a measurement image. Yoon teaches a process for producing a corrected image from images of a food recorded when an oven light is on and when the oven light is off. When the image correction method of Yoon is applied to reference image and measurement image of Bauer, the combination of references teaches the Applicant’s claimed limitation of “compensating for changes in ambient light by (a) generating a reference difference image using the first reference image and the second reference image, wherein a first set of pixels of the reference difference image correspond to the food item, and (b) generating a difference image using the first measurement image and the second measurement image, wherein a second set of pixels of the difference image correspond to the first set of pixels of the reference difference image.” Even though Yoon does not explicitly mention ambient light, performing the same process as claimed by the Applicant (generating a difference image from images at a first and a second brightness) would have the same effect of compensating for changes in ambient light. Consequently, the limitations of claim 15 are disclosed by the prior art, and claim 15 and all dependent claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792